Exhibit 10.5
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”) dated this 31st day of
December, 2009, is hereby made by and between Chesapeake Utilities Corporation,
a Delaware corporation (the “Company”), and Joseph Cummiskey (the “Executive”).
Recitals
WHEREAS, the Company is currently obtaining the benefit of Executive’s services
as a full-time executive employee in the capacity of Vice-President of
Unregulated Energy Operations;
WHEREAS, the Company’s Board of Directors (the “Board”) has authorized the
Company to provide for the Executive’s continued employment pursuant to the
terms of this Agreement; and
WHEREAS, Executive is willing, in consideration of the covenants and
consideration hereinafter provided, to continue to be employed by the Company in
the capacity of Vice-President of Unregulated Energy Operations and to render
services incident to such position during the term of this Agreement.
Agreement
In consideration of the mutual promises and covenants contained herein, the
Company and Executive hereby agree as follows:
1. Employment. The Company agrees to employ Executive, and Executive agrees to
accept employment, as an executive officer of the Company in the capacity of
Vice-President of Unregulated Energy Operations, with such authority, duties and
responsibilities as are customarily assigned to such position, including such
reasonable duties and responsibilities as may be requested of the Executive by
the Board of Directors and which are consistent with the By-laws of the Company
as in effect from time to time including, but not limited to, custody of the
corporate funds and securities and maintenance of accurate accounts of receipts
and disbursements in books belonging to the Company.
2. Term.
(a) Term of Agreement. The term of this Agreement (“Term”) shall be the Current
Term (as defined in Paragraph 2(b), and, if applicable, the Extended Term (as
defined in Paragraph 2(c)).
(b) Current Term. Subject to Paragraph 2(c), the Current Term of this Agreement
shall extend for three (3) years commencing on January 1, 2010. The Current Term
is subject to extension in accordance with the provisions of Paragraph 15 of
this Agreement.
Initials _____

 

 



--------------------------------------------------------------------------------



 



(c) Extended Term. Upon the occurrence of a Change in Control (as defined in
Paragraph 2(d)), the Current Term shall end and the Term of this Agreement shall
thereupon automatically be extended, commencing on the date of such Change in
Control, for the shorter of two (2) years or the period until Executive attains
the earliest age, if any, at which his compulsory retirement is permitted under
Section 12(c) of the Age Discrimination in Employment Act of 1967, as amended,
29 U.S.C. § 631(c), or any successor provision thereto (such extended two-year
or shorter term constituting the “Extended Term”).
(d) Change In Control. For the purposes of this Agreement, “Change in Control”
shall mean a change in the control of the Company during the Term of this
Agreement, which shall be deemed to have occurred upon the first of the
following events:
(i) any one person, or group of owners of another corporation who acting
together through a merger, consolidation, purchase, acquisition of stock or the
like (a “Group”), acquires ownership of stock of the Company (or a
majority-controlled subsidiary of the Company) that, together with the stock
held by such person or Group, constitutes more than fifty percent (50%) of the
total fair market value or total voting power of the stock of the Company.
However, if such person or Group is considered to own more than fifty percent
(50%) of the total fair market value or total voting power of the stock of the
corporation before this transfer of the Company’s stock, the acquisition of
additional stock by the same person or Group shall not be considered to cause a
Change in Control of the Company; or
(ii) any one person or Group acquires (or has acquired during the twelve (12)
month period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company (or a majority-controlled subsidiary
of the Company) possessing thirty-five percent (35%) or more of the total voting
power of the stock of the Company where such person or Group is not merely
acquiring additional control of the Company; or
(iii) a majority of members of the Company’s Board (other than the Board of a
majority-controlled subsidiary of the Company) is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Company’s Board prior to the date of the
appointment or election; or
Initials _____

 

2



--------------------------------------------------------------------------------



 



(iv) any one person or Group acquires (or has acquired during the twelve (12)
month period ending on the date of the most recent acquisition by such person or
Group) assets from the Company (or a majority-controlled subsidiary of the
Company) that have a total gross fair market value equal to or more than forty
percent (40%) of the total fair market value of all assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. A transfer of assets by the Company will not result
in a Change in Control if the assets are transferred to:
(A) a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
(B) an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company immediately after the
transfer of assets;
(C) a person or Group that owns, directly or indirectly, fifty percent (50%) or
more of the total value or voting power of all the outstanding stock of the
Company; or
(D) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned directly or indirectly, by a person described in subparagraph
(d)(i), above.
However, no Change in Control shall be deemed to have occurred with respect to
the Executive by reason of (1) any event involving a transaction in which the
Executive or a group of persons or entities with which the Executive acts in
concert, acquires, directly or indirectly, more than thirty percent (30%) of the
Common Stock of the business or assets of the Company; (2) any event involving
or arising out of a proceeding under Title 11 of the United States Code (or the
provisions of any future United States bankruptcy law), or an assignment for the
benefit of creditors or an insolvency proceeding under state or local law; or
(3) any event constituting approval by the Company’s stockholders of a merger or
consolidation if a majority of the group consisting of the president and
vice-presidents of the Company who are parties to agreements conferring rights
upon a Change in Control shall have agreed in writing prior to the approval that
the approval shall not be deemed to constitute a Change in Control.
3. Time. Executive agrees to devote all reasonable full time and best efforts
for the benefit of the Company and any subsidiary of the Company, and not to
serve any other business enterprise or organization in any capacity during the
Term of this Agreement without the prior written consent of the Company, which
consent shall not be unreasonably withheld.
4. Office.
(a) Current Term. During the Current Term, the Executive shall serve as the
Company’s Vice-President of Unregulated Energy Operations and the parties agree
that the Company shall elect the Executive to this office, on an annual basis if
necessary, during the Current Term of this Agreement.
(b) Extended Term. During the Extended Term of this Agreement the Executive
shall hold and perform an office with the responsibility, importance and scope
within the Company at least equal to that of the office described and
contemplated in Paragraph 1. Further, Executive’s office shall be located in
Dover, Delaware, and Executive shall not be required, without his written
consent, to change his office location or to be absent therefrom on business for
more than sixty (60) working days in any year.
Initials _____

 

3



--------------------------------------------------------------------------------



 



5. Compensation and Benefits.
(a) Base Compensation; Current Term. The Company shall compensate Executive for
his services hereunder during the Current Term at a rate of $160,000 per annum,
or such amount as the Board may from time to time determine (“Base
Compensation”), payable in installments on the Company’s regular payroll dates
for salaried executives. The Base Compensation rate shall be reviewed annually
and may be increased or decreased, from time to time, provided, however, that
Base Compensation shall only be decreased by the Board on a good faith basis and
with reasonable justification for the same, and provided further, that in the
event of a Change in Control, Base Compensation shall not be decreased.
(b) Base Compensation; Extended Term. During the Extended Term, the Company
shall compensate Executive for his services hereunder at a rate per annum,
payable in installments on the Company’s regular payroll dates for salaried
executives, equal to his Base Compensation at the time the Extended Term
commences, increased, but not decreased:
(i) effective on each anniversary of the date of this Agreement during the
Extended Term by an amount equal to the product of such Base Compensation times
the increase in the preceding calendar year of the Consumer Price Index for
Urban Wage Earners and Clerical Workers for the Philadelphia metropolitan region
as reported by the U.S. Department of Labor (or, if such index is no longer
reported, the corresponding increase in a comparable index); and
(ii) by such additional amounts as the Board may determine from time to time
based, in part, on an annual review of the Executive’s compensation and
performance.
(c) Incentive Plans. During the Term of this Agreement, Executive shall be
entitled to participate in all bonus, incentive compensation and performance
based compensation plans, and other similar policies, practices, programs and
arrangements of the Company, now in effect or as hereafter amended or
established, on a basis that is commensurate with his position and no less
favorable than those generally applicable or made available to other executives
of the Company. The Executive’s participation shall be in accordance with the
terms and provisions of such plans and programs. Participation shall include,
but not be limited to:
(i) Chesapeake Utilities Corporation Performance Incentive Plan. Executive shall
be eligible for an incentive compensation award equal to 3,200 shares of the
Company’s common stock as granted on an annual basis by the Board during the
Term of this Agreement.
(ii) Chesapeake Utilities Corporation Cash Bonus Incentive Plan. Executive shall
be eligible for a minimum cash bonus award equal to 30 percent (30%) of Base
Compensation as determined on an annual basis by the Board during the Term of
this Agreement.
Initials _____

 

4



--------------------------------------------------------------------------------



 



(d) Recovery of Compensation. The Executive acknowledges and agrees that all or
any portion of an incentive award under the above described bonus and incentive
compensation plans or any future arrangement established by the Company to
provide incentive or bonus compensation, whether payable in cash, Company common
stock or other property, (“Award”) is subject to an obligation of repayment by
the Executive to the Company if the amount of the Award was calculated based
upon the achievement of certain financial results (as reflected in the financial
statement of the Company or otherwise) or other performance metrics that, in
either case, were subsequently found to be materially inaccurate. The amount
that shall be repaid by the Executive to the Company shall be based on the
excess amount paid or awarded to the Executive under the Award as compared to
the amount that would have been paid or awarded had the material inaccuracy not
occurred. If the Compensation Committee of the Board of Directors determines
that the Executive engaged in misconduct, malfeasance or gross negligence in the
performance of his or her duties that either caused or significantly contributed
to the material inaccuracy in financial statements or other performance metrics,
there shall be no time limit on this right of recovery, which shall apply to all
future Awards as well as to any and all pre-existing Awards that have not yet
been determined and paid as of the date of this Agreement. In all other
circumstances, this right of recovery shall apply to all future Awards as well
as to any and all pre-existing Awards that have not yet been determined and paid
as of the date of this agreement for a period not exceeding one year after the
date of payment of each such Award. In addition, the Executive hereby agrees
that, if he or she does not promptly repay the amount recoverable hereunder
within thirty (30) days of a demand therefor, such amount may be withheld from
compensation of any type not yet due and payable to the Executive, including,
but not limited to, the cancellation of future Awards, as determined by the
Compensation Committee in its sole discretion. In addition, the Compensation
Committee is granted the discretionary authority to interpret and enforce this
provision as it determines to be in the best interest of the Company and
equitable to the parties. Notwithstanding anything herein, this provision shall
not be the Company’s exclusive remedy with respect to such matters.
(e) Retirement Plans. During the Term of this Agreement, Executive shall be
entitled to participate in all profit-sharing, savings and retirement benefit
plans, plans that are supplemental to any tax-qualified savings and retirement
plans, and other similar policies, practices, programs and arrangements of the
Company, now in effect or as hereafter amended or established, on a basis that
is commensurate with his position and no less favorable than those generally
applicable or made available to other executives of the Company. The Executive’s
participation shall be in accordance with the terms and provisions of such plans
and programs.
(f) Welfare Benefits. During the Term of this Agreement, Executive, and his
family, as applicable, shall be entitled to participate in all insurance,
medical, health and welfare, and similar plans and arrangements, as well as all
vacation and other employee fringe benefit plans, perquisite plans, and other
policies, practices, programs and arrangements of the Company, now in effect or
as hereafter amended or established, on a basis that is commensurate with his
position and no less favorable than those generally applicable or made available
to other executives of the Company. The Executive’s participation shall be in
accordance with the terms and provisions of such plans.
Initials _____

 

5



--------------------------------------------------------------------------------



 



(g) Other Benefits. During the Term of this Agreement, the Company shall furnish
Executive with a suitable office, necessary administrative support and customary
furniture and furnishings for such office. The Company further agrees that
Executive shall have the use of a Company-owned or Company-leased and
Company-maintained automobile, new every three (3) years, of a kind and model
appropriate to his position with the Company.
(h) Expenses. During the Term of this Agreement, the Company shall pay all
necessary and reasonable business expenses incurred by Executive on behalf of
the Company in the course of his employment hereunder, including, without
limitation, expenses incurred in the conduct of the Company’s business while
away from his domicile and properly substantiated expenses for travel, meals,
lodging, entertainment and related expenses that are for the benefit of the
Company. All expense reimbursements shall comply with applicable rules or
guidelines of the Company in effect at the time the expense is incurred.
If any reimbursements under this provision are taxable to the Executive, such
reimbursements shall be paid on or before the end of the calendar year following
the calendar year in which the reimbursable expense was incurred, and the
Company shall not be obligated to pay any such reimbursement amount for which
Executive fails to submit an invoice or other documented reimbursement request
at least 10 business days before the end of the calendar year next following the
calendar year in which the expense was incurred. Such expenses shall be
reimbursable only to the extent they were incurred during the term of the
Agreement. In addition, the amount of such reimbursements that the Company is
obligated to pay in any given calendar year shall not affect the amount the
Company is obligated to pay in any other calendar year. In addition, Executive
may not liquidate or exchange the right to reimbursement of such expenses for
any other benefits.
(i) Nothing in this Agreement shall preclude the Company from amending or
terminating any employee benefit plan or practice, but, it being the intent of
the parties that the Executive shall continue to be entitled during the Extended
Term to benefits and perquisites as set forth in Paragraphs 5(a) through 5(c)
and 5(e) through 5(h) at least equal to those attached to his position on the
date of this Agreement, nothing in this Agreement shall operate as, or be
construed to authorize, a reduction during the Extended Term without Executive’s
written consent in the level of such benefits or perquisites as in effect on the
date of a Change in Control. If and to the extent that such benefits or
perquisites are not payable or provided to Executive under any such plan or
practice by reason of an amendment thereto or termination thereof during the
Extended Term, the Company shall nevertheless pay or provide such benefits or
perquisites to Executive, either directly or through alternative arrangements.
Initials _____

 

6



--------------------------------------------------------------------------------



 



6. Termination.
(a) Payment Upon Termination During Current Term. In the event that the Company
terminates this Agreement during the Current Term, or elects pursuant to
Paragraph 15 not to renew this Agreement at the end of the Current Term for any
reason other than Cause, as defined below, or the Executive’s death, the Company
shall continue to pay to Executive (or in the event of his death following such
termination, his legal representative) his Base Compensation under
Paragraph 5(a), at the rate in effect immediately prior to the date of such
termination (“Termination Date”), for a period of one (1) year following the
Termination Date. In addition, and notwithstanding the foregoing provisions of
this Paragraph 6(a), to the extent required in order to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), cash amounts that
would otherwise be payable under this Paragraph 6(a) during the six-month period
immediately following the Termination Date shall instead be paid, with interest
on any delayed payment at the applicable federal rate under Code
Section 7872(f)(2)(A), on the first business day after the date that is six
(6) months following the Executive’s “separation from service” within the
meaning of Code Section 409A.
(b) Termination for Cause. This Agreement and Executive’s employment hereunder
may be terminated by the Company at any time for Cause. In the event of
termination for Cause, the Executive shall not be entitled to any severance
benefits under this Agreement. Termination of the Executive’s employment shall
be deemed to have been “for Cause” only if it shall have been the result of:
(i) Executive’s conviction of a felony under the laws of the United States or a
state in which Executive works or resides;
(ii) a willful or deliberate act or acts of dishonesty by Executive resulting or
intended to result directly or indirectly in material gain to or personal
enrichment of Executive at the Company’s expense;
(iii) a deliberate and intentional refusal by Executive (except by reason of
incapacity due to illness or accident) to comply with the provisions of
Paragraph 1, provided that such breach shall have resulted in demonstrably
material injury to the Company and the Executive shall have failed to remedy
such breach within thirty (30) days after notice from the Corporate Secretary of
the Company demanding that the Executive remedy such breach; or
(iv) conduct by Executive that is materially injurious to the Company if such
conduct was undertaken without good faith and the reasonable belief that such
conduct was in the best interest of the Company.
(c) Payment Upon Termination During Extended Term. In the event of a Termination
Without Cause, as defined below, during the Extended Term, the Company shall pay
to Executive (or, in the event of his death following the termination, his legal
representative) in cash, within thirty (30) days after the date of such
termination (the “Extended Termination Date”) the sum of all accrued but unpaid
salary, bonus, vacation pay, expense reimbursements and any other amounts due,
plus the following:
(i) an amount equal to the product of multiplying the monthly rate of Base
Compensation to which Executive was entitled under Paragraph 5(a) on the day
immediately prior to the Extended Termination Date by twenty-four (24) months
(“Covered Period”);
Initials _____

 

7



--------------------------------------------------------------------------------



 



(ii) an amount equal to the present value of the additional benefits that would
have been paid to Executive under the Company’s retirement plans if he had
continued to be employed pursuant to this Agreement during the Covered Period
and the retirement plans had continued during such period without change from
the date of the Change in Control;
(iii) an amount equal to the aggregate of the Company’s contributions to the
Company’s savings plan (including, but not limited to, the Chesapeake Utilities
Corporation Retirement Savings Plan, and any related excess benefit plans) in
respect of Executive that were not vested on the day immediately prior to the
Extended Termination Date but that would have been vested at the end of the
Covered Period if Executive had remained employed by the Company for the
duration of that period; and
(iv) an amount equal to the product of multiplying the average of the annual
aggregate benefits awarded to the Executive under all bonus, incentive
compensation or performance based compensation program(s) of the Company in
which the Executive was a participant, whether annual, short or long term, in
each of the three (3) calendar years immediately preceding the calendar year in
which the Extended Termination Date occurs by two (2) years.
For purposes of calculating the present value specified in Paragraph 6(c)(ii),
the discount rate shall equal the PBGC interest rate for immediate annuities, as
provided in 29 C.F.R. Part 4044, Appendix B, Table II or its successor, in
effect for a valuation date coinciding with the Extended Termination Date. If
that rate should no longer be published, the discount rate shall be such closely
comparable interest rate as the Company may reasonably determine. In addition,
the Company shall continue to provide medical, prescription drug, vision, dental
and other Company welfare benefits to the Executive and his eligible dependents
during the Covered Period as if the Executive remained an active employee of the
Company.
In addition, and notwithstanding the foregoing provisions of this
Paragraph 6(c), if the Extended Termination Date occurs more than two (2) years
after the occurrence of a Change in Control, then the amount payable in cash
under this provision shall be payable in substantially equal installments over
the one (1) year period following the Executive’s “separation from service”
within the meaning of Code Section 409A. The number of substantially equal
installments shall be equal to the number of regular payroll periods during said
one (1) year period, with one installment payable on each such payroll period.
In addition, to the extent required in order to comply with Code Section 409A,
cash amounts that would otherwise be payable under this Paragraph 6(c) during
the six-month period immediately following the Extended Termination Date (and
which are not eligible for the exception applicable to payments due to
involuntary separation under Treas. Reg. Section 1.409A-1(b)(9)(iii)) shall
instead be paid, with interest on any delayed payment at the applicable federal
rate under Code Section 7872(f)(2)(A), on the first business day after the date
that is six (6) months following the Executive’s “separation from service”
within the meaning of Code Section 409A. Further, any taxable welfare benefits
provided to Executive pursuant to this Paragraph 6(c) that are not “disability
pay” or “death benefits” within the meaning of Treas. Reg.
Section 1.409A-1(a)(5) (collectively, the “Applicable Benefits”) shall be
subject to the following requirements in order to comply with Code Section 409A.
The amount of any Applicable Benefits
Initials _____

 

8



--------------------------------------------------------------------------------



 



provided during one taxable year shall not affect the amount of the Applicable
Benefits provided in any other taxable year, except that with respect to any
Applicable Benefits that consist of the reimbursement of expenses referred to in
Code Section 105(b), a limitation may be imposed on the amount of such
reimbursements over some or all of the Covered Period, as described in Treas.
Reg. Section 1.409A-3(i)(1)iv)(B). To the extent that any Applicable Benefits
consist of the reimbursement of eligible expenses, such reimbursement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred. No Applicable Benefits may be liquidated or
exchanged for another benefit. During the period of six (6) months immediately
following Executive’s separation from service (within the meaning of Code
Section 409A), Executive shall be obligated to pay the Company the full cost for
any Applicable Benefits that do not constitute health benefits of the type
required to be provided under the health continuation coverage requirements of
Code Section 4980B, and the Company shall reimburse Executive for any such
payments on the first business day that is more than six (6) months after
Executive’s separation from service, together with interest on such amount from
the date of separation from service through the date of payment at the
applicable federal rate under Code Section 7872(f)(2)(A).
(d) Termination Without Cause. For purposes of Paragraph 6(c) above,
“Termination Without Cause” shall mean:
(i) Termination by the Company of Executive’s employment without Cause (as
“Cause” is defined in Paragraph 6(b) above); or
(ii) Termination by Executive of his employment following the occurrence of any
of the following events:
(A) failure to elect or re-elect Executive to, or removal of Executive from, the
office or offices set forth in Paragraph 1, or the Board if Executive shall have
been a member of the Board immediately prior to a Change in Control of the
Company;
(B) Executive’s good-faith determination that there has been a significant
change in the nature or scope of his authorities, powers, functions, duties or
responsibilities attached to the positions contemplated in Paragraph 1 or a
reduction in his compensation or in the benefits available to the Executive and
his family, as provided in Paragraph 5, which change or reduction is not
remedied within thirty (30) days after notice to the Company by the Executive;
(C) any other breach by the Company of any provision of this Agreement
(including, without limitation, relocation of the Executive in violation of
Paragraph 4(b)), which breach is not remedied within thirty (30) days after
notice to the Company by Executive; or
(D) the liquidation, dissolution, consolidation or merger of the Company or
transfer of all or a significant portion of its assets unless a successor or
successors (by merger, consolidation or otherwise) to which all or a significant
portion of its assets has been transferred shall have assumed all duties and
obligations of the Company under this Agreement.
Initials _____

 

9



--------------------------------------------------------------------------------



 



In order to effect a Termination Without Cause in any event set forth in this
Paragraph 6(d)(ii), Executive must elect to terminate his employment under this
Agreement upon not less than forty (40) days and not more than ninety (90) days’
written notice to the Board, attention of the Corporate Secretary, given, except
in the case of a continuing breach, within three (3) calendar months after;
(1) failure to be so elected or reelected, or such removal, (2) expiration of
the 30-day cure period with respect to such event, or (3) the closing date of
such liquidation, dissolution, consolidation, merger or transfer of assets.
An election by Executive to terminate his employment under the provisions of
this Paragraph shall not be deemed a voluntary termination of employment by
Executive for the purpose of this Agreement or any plan or practice of the
Company. Further, the death of the Executive during the Extended Term but prior
to a Termination Without Cause, as defined, shall not constitute Cause or be
deemed to be a Termination Without Cause.
7. Maximum Payment Upon Termination.
(a) Determination. Notwithstanding any other provision of this Agreement, if any
payment or distribution (a “Payment”) by the Company or any other person or
entity to or for the benefit of the Executive is determined to be an “excess
parachute payment” (within the meaning of Code Section 280G(b)(1) or any
successor provision of similar effect), whether paid or payable or distributed
or distributable pursuant to Paragraph 6(c) of this Agreement or otherwise, then
the Executive’s benefits under this Agreement shall be reduced by the amount
necessary so that the Executive’s total “parachute payment” as defined in Code
Section 280G(b)(2)(A) under this and all other agreements will be $1.00 less
than the amount that would be a “parachute payment”. The determination
concerning the application of the reduction shall be made by a
nationally-recognized firm of independent accountants (together with legal
counsel of its choosing) selected by the Company after consultation with the
Executive (which may be the Company’s independent auditors), whose determination
shall be conclusive and binding on all parties. Any fees and expenses of such
independent accountants and counsel (including counsel for the Executive) shall
be borne by the Company.
(b) Notices. If it is determined that the benefits under this Agreement must be
reduced under this Paragraph, within 10 days of the date of such determination,
the Company will apprise the Executive of the amount of the reduction (“Notice
of Reduction”). Within 10 days of receiving that information, the Executive may
specify how (and against which benefit or payment source) the reduction is to be
applied (“Notice of Application”). The Company will be required to implement
these directions within 10 days of receiving the Notice of Application. If the
Company has not received a Notice of Application from the Executive within
10 days of the date of the Notice of Reduction, the Company will apply this
Paragraph proportionately based on the amounts otherwise payable under
Paragraph 6(c). If the Company receives a Notice of Application that does not
fully implement the requirements of this Paragraph, the Company will apply this
Paragraph proportionately on the basis of the reductions specified in the Notice
of Application first, then to any remaining reduction based on the amounts
otherwise payable under Paragraph 6(c).
Initials _____

 

10



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if the exercise of discretion reserved to the
Executive in determining the Notice of Application would violate Code
Section 409A, then such discretion shall be eliminated and the amounts payable
under Paragraph 6(c) shall be reduced proportionately.
8. Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement either by seeking other employment or
otherwise. The amount of any payment provided for herein shall not be reduced by
any remuneration that Executive may earn from employment with another employer
or otherwise following his Termination Date or Extended Termination Date, as
applicable.
9. Covenants.
(a) Introduction. The parties acknowledge that the provisions and covenants
contained in this Paragraph 9 are ancillary and material to this Agreement and
that the limitations contained herein are reasonable in geographic and temporal
scope and do not impose a greater restriction or restraint than is necessary to
protect the goodwill and other legitimate business interests of the Company. The
parties also acknowledge and agree that the provisions of this Paragraph 9 do
not adversely affect Executive’s ability to earn a living in any capacity that
does not violate the covenants contained herein. The parties further acknowledge
and agree that the provisions of Paragraph 19 below are accurate and necessary
because (i) Delaware is the headquarters state of the Company, which has
operations in multiple states and a compelling interest in having its employees
treated uniformly, (ii) the use of Delaware law provides certainty to the
parties in any covenant litigation in the United States, and (iii) enforcement
of the provisions of this Paragraph 9 would not violate any fundamental public
policy of Delaware or any other jurisdiction.
(b) Confidential Information. Executive shall hold in a fiduciary capacity for
the benefit of the Company, all secret or confidential information, knowledge or
data relating to the Company and its businesses (including, but not limited to,
any proprietary and not publicly available information concerning any processes,
methods, trade secrets, costs, names of users or purchasers of the Company’s
products or services, business methods, financial affairs, operating procedures
or programs or methods of promotion and sale) that Executive has obtained or
obtains during Executive’s employment by the Company and that is not public
knowledge (other than as a result of Executive’s violation of this
Paragraph 9(b)) (“Confidential Information”). For purposes of this
Paragraph 9(b), information shall not be deemed to be publicly available merely
because it is embraced by general disclosures or because individual features or
combinations thereof are publicly available. Executive shall not communicate,
divulge or disseminate Confidential Information at any time during or after
Executive’s employment with the Company except:
(i) to employees or agents of the Company that need the Confidential Information
to perform their duties on behalf of the Company;
Initials _____

 

11



--------------------------------------------------------------------------------



 



(ii) in the performance of Executive’s duties to the Company;
(iii) as a necessary (and only to the extent necessary) part of any undertaking
by Executive to enforce Executive’s rights under this Agreement; or
(iv) as otherwise required by law or legal process.
All confidential records, files, memoranda, reports, customer lists, drawings,
plans, documents and the like that Executive uses, prepares or comes into
contact with during the course of Executive’s employment shall remain the sole
property of the Company and shall be turned over to the Company upon termination
of Executive’s employment.
(c) Non-solicitation of Company Employees. Executive shall not, at any time
during the Restricted Period (as defined below), without the prior written
consent of the Company, engage in the following conduct (a “Solicitation”):
(i) directly or indirectly, contact, solicit, recruit or employ (whether as an
employee, officer, director, agent, consultant or independent contractor) any
person who was or is at any time during the previous six months an employee,
representative, officer or director of the Company; or
(ii) take any action to encourage or induce any employee, representative,
officer or director of the Company to cease his or her relationship with the
Company for any reason. A “Solicitation” does not include any recruitment of
employees for the Company.
The “Restricted Period” means the period including Executive’s employment with
the Company and one (1) year following the Termination Date or Extended
Termination Date, as applicable, and, if the Executive has given a notice
pursuant to Paragraph 6(d)(ii), for a period of fifteen (15) months following
the giving of such notice.
(d) Non-solicitation of Third Parties. During the Restricted Period, the
Executive shall not (either directly or indirectly or as an officer, agent,
employee, partner or director of any other company or entity) solicit, service,
recruit, induce, influence, or accept on behalf of any competitor of the Company
the business of:
(i) any customer of the Company at the time of Executive’s employment or
Termination Date or Extended Termination Date, as applicable; or
(ii) any potential customer of the Company which Executive knew to be an
identified, prospective purchaser of services or products of the Company.
Initials _____

 

12



--------------------------------------------------------------------------------



 



(e) Non-competition. During the Restricted Period, Executive shall not, directly
or indirectly, accept employment with, act as a consultant to, or otherwise
perform services that are substantially the same or similar to those for which
Executive was compensated by the Company (such comparison to be based on
job-related functions and responsibilities and not job title) for any business
that directly competes with any portion of the Company. This restriction applies
to any parent, division, affiliate, newly formed or purchased business(es)
and/or successor of a business that competes with the Company. Further, during
the Restricted Period, Executive shall not assist any individual or entity other
than the Company in acquiring any entity with respect to which a proposal to
acquire such entity was presented to the Board during the one (1) year period
beginning prior to Executive’s Termination Date, Extended Termination Date or
notice given by Executive pursuant to Paragraph 6(d)(ii), as applicable.
(f) Post-Termination Cooperation. Executive agrees that during and after
employment with the Company and without additional compensation (other than
reimbursement for reasonable associated expenses) to cooperate with the Company
in the following areas:
(i) Cooperation with the Company. Executive agrees to:
(A) be reasonably available to answer questions for the Company’s officers
regarding any matter, project, initiative or effort for which Executive was
responsible while employed by the Company; and
(B) cooperate with the Company during the course of all third-party proceedings
arising out of the Company’s business about which Executive has knowledge or
information.
For purposes of this Agreement, “proceeding” includes internal investigations,
administrative investigations or proceedings and lawsuits (including pre-trial
discovery and trial testimony) and “cooperation” includes (1) Executive being
reasonably available for interviews, meetings, depositions, hearings and/or
trials without the need for a subpoena or assurances by the Company,
(2) providing any and all documents in Executive’s possession that relate to the
proceeding, and (3) providing assistance in locating any and all relevant notes
and/or documents.
(ii) Cooperation with Third Parties. Unless compelled to do so by
lawfully-served subpoena or court order, Executive agrees not to communicate
with, or give statements or testimony to, any attorney representing an interest
opposed to the Company’s interest (“Opposing Attorney”), Opposing Attorney’s
representative (including a private investigator) or current or former employee
relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which Executive has knowledge or
information as a result of employment with the Company. Executive also agrees to
notify the Company immediately after being contacted by a third party or
receiving a subpoena or court order to appear and testify with respect to any
matter that may include a claim opposed to the Company’s interest. However, this
Paragraph 9(f)(ii) shall not apply to any effort undertaken by Executive to
enforce Executive’s rights under this Agreement, but only to the extent
necessary for that purpose.
Initials _____

 

13



--------------------------------------------------------------------------------



 



(iii) Cooperation with the Media. Executive agrees not to communicate with, or
give statements to, any member of the media (including print, television,
electronic or radio media) relating to any matter (including pending or
threatened lawsuits or administrative investigations) about which Executive has
knowledge or information as a result of employment with the Company. Executive
also agrees to notify the Company immediately after being contacted by any
member of the media with respect to any matter affected by this Paragraph.
(g) Non-Disparagement. Executive and Company shall at all times refrain from
taking actions or making statements, written or verbal, that:
(i) denigrate, disparage or defame the goodwill or reputation of Executive or
the Company, as the case may be, or any of its trustees, officers, security
holders, partners, agents or former or current employees and directors, or
(ii) are intended to, or may be reasonably expected to, adversely affect the
morale of the employees of the Company.
Executive further agrees not to make any negative statements to third parties
relating to Executive’s employment or any aspect of the business of the Company
and not to make any statements to third parties about the circumstances of the
termination of Executive’s employment, or about the Company or its trustees,
directors, officers, security holders, partners, agents or former or current
employees and directors, except as may be required by a court or governmental
body.
(h) Enforcement. The Executive acknowledges and agrees that: (i) the purpose of
the foregoing covenants, including, without limitation, the nonsolicitation and
noncompetition covenants of Paragraphs 9(d) and (e), is to protect the goodwill,
trade secrets and other Confidential Information of the Company; (ii) because of
the nature of the business in which the Company is engaged and because of the
nature of the Confidential Information to which the Executive has access, the
Company would suffer irreparable harm and it would be impractical and
excessively difficult to determine the actual damages of the Company in the
event the Executive breached any of the covenants of this Paragraph 9; and
(iii) remedies at law (such as monetary damages) for any breach of the
Executive’s obligations under this Paragraph 9 would be inadequate. The
Executive therefore agrees and consents that if the Executive commits any breach
of a covenant under this Paragraph 9, or threatens to commit any such breach,
the Company shall have the right (in addition to, and not in lieu of, any other
right or remedy that may be available to it) to temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage, and
that the arbitration provisions of Paragraph 14 shall not apply.
10. Indemnification. The Company shall indemnify Executive to the fullest extent
permitted by applicable Delaware law (as may be amended from time to time),
including the advance of expenses permitted herein.
11. Performance. The failure of either party to this Agreement to insist upon
strict performance of any provision of this Agreement shall not constitute a
waiver of its rights subsequently to insist upon strict performance of such
provision or any other provision of this Agreement.
Initials _____

 

14



--------------------------------------------------------------------------------



 



12. Non-Assignability. Neither party shall have the right to assign this
Agreement or any rights or obligations hereunder without the consent of the
other party.
13. Invalidity. If any provisions of this Agreement shall be found to be invalid
by any court of competent jurisdiction, such finding shall not affect the
remaining provisions of this Agreement, all of which shall remain in full force
and effect.
14. Arbitration and Legal Fees. In the event of any dispute regarding a refusal
or failure by the Company to make payments or provide benefits hereunder for any
reason, Executive shall have the right, in addition to all other rights and
remedies provided by law, to arbitration of such dispute under the rules of the
American Arbitration Association, which right shall be invoked by serving upon
the Company a notice to arbitrate, stating the place of arbitration, within
ninety (90) days of receipt of notice in any form (including, without
limitation, failure by the Company to respond to a notice from Executive within
thirty (30) days) that the Company is withholding or proposes to withhold any
payments or the provision of any benefits the Executive, in good faith, believes
are called for hereunder. In the event of any such dispute, whether or not
Executive exercises his right to arbitration, if it shall ultimately be
determined that the Company’s refusal or failure to make payments or provide
benefits hereunder was wrongful or otherwise inconsistent with the terms of this
Agreement, the Company shall indemnify and hold harmless Executive from and
against any and all expenses incurred in connection with such determination,
including reasonable legal and other fees and expenses.
15. Renewal. If the Current Term of this Agreement expires without there having
been a Change in Control, this Agreement shall be renewed for successive
one-year terms, as of the day following such expiration, unless, during the
period beginning ninety (90) days prior and ending thirty (30) days prior to
such day, either the Company or Executive shall have given notice to the other
that this Agreement will not be renewed. If this Agreement is renewed as
provided under this Paragraph, the new Agreement shall be identical to this
Agreement (except insofar as the Company and Executive may otherwise agree in
writing) except that the date of the new Agreement shall be as of the day
following the expiration of the Current Term of this Agreement or any subsequent
one-year term. Notwithstanding any other provision of this Agreement, the
termination of this Agreement for any reason shall not result in the termination
of the rights and obligations of the parties under the provisions of
Sections 5(d), 6, 7, 9, 10, 14 and 16 hereof, which shall survive any such
termination. The right of recovery provisions of Section 5(d) shall cease to
apply during the Extended Term and shall be automatically terminated upon a
Change in Control of the Company (as defined in Paragraph 2(d)) except with
respect to any right of recovery that has been asserted prior to such Change in
Control.
16. Successors. This Agreement shall be binding upon and inure to the benefit of
the Executive (and his personal representative), the Company and any successor
organization or organizations that shall succeed to substantially all of the
business and property of the Company and assume the Company’s obligations
hereunder, whether by means of merger, consolidation, acquisition of
substantially all of the assets of the Company, or operation of law. The Company
shall require any successor organization or organizations to agree to assume the
obligations of this Agreement.
Initials _____

 

15



--------------------------------------------------------------------------------



 



17. Set-off. The Company shall have no right of set-off or counterclaim in
respect of any claim, debt or obligation against any payments or benefits
provided for in this Agreement except as otherwise provided herein.
18. Amendments. No Amendment to this Agreement shall be effective unless in
writing and signed by both the Company and Executive. Notwithstanding the
foregoing, if any compensation or benefits provided by this Agreement may result
in the application of Code Section 409A, the Company shall, in consultation with
the Executive, modify the Agreement in the least restrictive manner necessary in
order to exclude such compensation from the definition of “deferred
compensation” within the meaning of Code Section 409A or in order to comply with
the provisions of Code Section 409A, other applicable provisions of the Code
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions, and without any diminution in the value of the payments to
the Executive.
19. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware. The parties hereto
irrevocably agree to submit to the jurisdiction and venue of the courts of the
State of Delaware in any action or proceeding brought with respect to or in
connection with this Agreement except for an action described in Paragraph 14.
20. Code Section 409A. Notwithstanding any provision of Paragraph 10 or 14 of
the Employment Agreement to the contrary, any legal fees and expenses to be paid
by the Company pursuant to Paragraph 10 or 14 shall be subject to the following
requirements in order to comply with Code Section 409A. Such legal fees and
expenses shall be paid by the Company only to the extent incurred during the
Term of the Agreement or for a period of ten (10) years after the Executive’s
“separation from service” (as defined in Code Section 409A). The Company shall
pay such legal fees and expenses no later than the end of the calendar year next
following the calendar year in which such fees and expenses were incurred, and
the Company shall not be obligated to pay any such fees and expenses for which
the Executive fails to submit an invoice at least ten (10) business days before
the end of the calendar year next following the calendar year in which such fees
and expenses were incurred. The amount of such legal fees and expenses that the
Company is obligated to pay in any given calendar year shall not affect the
legal fees and expenses that the Company is obligated to pay in any other
calendar year, and the Executive’s right to have the Company pay such legal fees
and expenses may not be liquidated or exchanged for any other benefit.
21. Notices. Unless otherwise stated herein, all notices hereunder shall be in
writing and shall be deemed to be given when personally delivered or mailed by
United States registered or certified mail, postage prepaid, to, if to the
Company, 909 Silver Lake Boulevard, Dover, Delaware 19904, and, if to Executive,
the last address therefor shown on the records of the Company. Either the
Company or Executive may, by notice to the other, designate an address other
than the foregoing for the receipt of subsequent notices.
Initials _____

 

16



--------------------------------------------------------------------------------



 



22. Withholding. The Company may withhold from any amounts payable to Executive
hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation.
23. Nature of Payments Upon Termination. All payments to Executive pursuant to
Paragraph 6 of this Agreement shall be considered as liquidated damages or, in
the case of certain payments pursuant to Paragraph 6(c), as severance payments
in consideration of Executive’s past services to the Company, and no such
payment shall be regarded as a penalty to the Company.
24. Prior Agreement. The parties acknowledge and agree that the terms of this
Agreement constitute the entire agreement of the parties with respect to the
subject matter and supersede all prior agreements and amendments with respect
thereto, including, without limitation, any prior oral arrangements.
25. Acknowledgment. The parties hereto each acknowledge that each has read this
Agreement and understands the same and that each enters into this Agreement
freely and voluntarily.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

                  CHESAPEAKE UTILITIES CORPORATION    
 
           
[CORPORATE SEAL]
  By:        
 
     
 
   
 
  Title:        
 
           
 
           
ATTEST:
           
 
             
 
          Chesapeake Officer   EXECUTIVE:    
 
                     

Initials _____

 

17